Exhibit 10 .1

 

[g92911kgi001.jpg]

 

NOTICE OF GRANT OF STOCK

OPTION AND OPTION

AGREEMENT

 

NON-QUALIFIED STOCK OPTION

 

 

 

 

 

Pursuant to the 2007 Long-Term Incentive Plan (the “Plan”), you (the “optionee”)
have been granted a Non-Qualified Stock Option (“Option”), which constitutes the
option to buy a specified number of shares of Textron Inc. Common Stock (a
“Share”) at a specified fixed price equal to the closing share price of a Share
on the grant date. This grant is governed by the current Non-Qualified Stock
Option Terms and Conditions (“Terms and Conditions”) attached hereto and the
Plan (available on the Administrator’s website), and is subject to the current
Stock Option Non-Competition Agreement attached hereto.

 

The Option granted will become exercisable at the time(s), and subject to the
conditions, set forth in the Terms and Conditions. The Option will expire on the
tenth anniversary of the grant date, subject to earlier expiration or
termination as provided in the Terms and Conditions.

 

 

 

 

 

You must log into your account on the Administrator’s website to view the number
of Shares for which the Option was granted, the grant date, and the exercise
price, as well as to accept your grant. If you do not accept your grant prior to
the first date any portion of the Option becomes exercisable (or prior to the
date your employment terminates for any reason, if earlier), your grant will be
forfeited. Although Textron has completed the steps necessary to grant you this
Option, you cannot exercise the Option unless you accept the grant before the
deadline.

 

By your acceptance of this grant, you agree that this Option is governed by the
current Terms and Conditions attached hereto and the Plan, which is available on
the Administrator’s website. In addition, you agree that this grant is subject
to the current version of the Stock Option Non-Competition Agreement attached
hereto, the terms of which are fully incorporated herein. You acknowledge that
you have read and understand these documents as they apply to your grant.

 

Please be sure to log into your account and accept your grant as soon as
possible to avoid the risk that your grant will be forfeited for non-acceptance.

 

TEXTRON INC.

 

--------------------------------------------------------------------------------


 

TEXTRON INC.

TEXTRON 2007 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS

(3/2014)

 

 

 

 

 

1.                                    Grant of Option. Pursuant to instructions
of the Organization and Compensation Committee (the “Committee”) of the Board
and pursuant to the 2007 Long- Term Incentive Plan (the “Plan”), Textron has
granted to the optionee the right and option (the “Option”) to purchase a
specified number of shares of Common Stock (the “Option Shares”) subject to the
Terms and Conditions set forth herein. The number of Option Shares and grant
date are recorded on the Administrator’s website for the Plan.

 

2.                                    Purchase Price. The purchase price (also
called the “exercise price”) of the Option Shares shall be the closing price of
a share of Common Stock on the grant date, as recorded on the Administrator’s
website for the Plan.

 

3.                                    Term of Option and Period of Exercise. The
Option shall expire ten years from the grant date, subject to earlier expiration
or termination as hereinafter provided. Except as provided in Section 6(c) or
(e) (relating to Disability or death) or Section 9 (Change of Control) hereof,
the Option may not be exercised before the first anniversary of the grant date.
After the first anniversary of the grant date, the Option will become
exercisable in thirds on the following dates (subject to the Terms and
Conditions set forth herein):

 

·                 The first third of the Option Shares, on the first anniversary
of the grant date;

 

·                 The second third of the Option Shares, on the second
anniversary of the grant date; and

 

·                 The last third of the Option Shares, on the third anniversary
of the grant date.

 

The Option shall not be exercisable for less than 50 Option Shares (or the
remaining number of Option Shares if that number is less than 50) or after it
has expired or terminated. The “Expiration Date” for the Option is the earlier
of (a) the tenth anniversary of the grant date or (b) the date as of which the
Option ceases to be exercisable pursuant to Section 6 (Termination of
Employment) hereof.

 

4.                                    Exercise of Option.

 

(a)                               Subject to the Terms and Conditions set forth
herein and the Stock Option Non-Competition Agreement entered into in
consideration of this Option, the Option may be exercised by contacting the
Administrator directly via telephone or via the Administrator’s website. During
the life of the optionee, an Option shall be exercisable only by the optionee.
If the Option is being exercised pursuant to Section 6(c) or (e) by any person
or persons other than the optionee, appropriate proof of the right of such
person or persons to exercise the Option must be provided.

 

 

Non-Qualified Stock Option

Terms and Conditions

 

--------------------------------------------------------------------------------


 

(b)                              The purchase price of the Option Shares shall
be paid in full at the time of exercise (1) in cash, (2) by tendering shares of
Common Stock then owned by the optionee, (3) by withholding Option Shares (“net
share settlement”), or (4) by any other method authorized by Textron at the time
of exercise. Except as provided in Section 6 (Termination of Employment), the
Option may not be exercised unless the optionee was an employee of either
Textron or a Subsidiary at all times from the grant date through the date
exercised. The optionee shall have no rights as a shareholder of Textron unless
and until a certificate for shares of Common Stock has been issued to the
optionee.

 

(c)                               Automatic Exercise. To the extent that the
Option is exercisable and has not yet been exercised, the Option shall be
automatically exercised as of the Expiration Date if the following conditions
are satisfied: (1) the optionee’s employment with Textron or a Subsidiary has
not been terminated for Cause; (2) the Option has not terminated by reason of a
breach of the optionee’s obligations under the Stock Option Non-Competition
Agreement, and (3) the Fair Market Value of an Option Share as of the Expiration
Date exceeds the exercise price thereof by at least US$1.00. If the conditions
in the immediately preceding sentence are satisfied, the optionee shall be
deemed to have delivered notice of exercise on the Expiration Date, and the
exercise price shall be paid through net share settlement, except as otherwise
determined by Textron at the time of exercise.

 

5.                                    Non-Assignability of Option. The Option
shall not be assignable or transferable by the optionee except by will or the
laws of descent and distribution, or as otherwise expressly permitted by the
Plan. Tax withholding with respect to any Option that is transferred or assigned
shall be determined by Textron in accordance with applicable law (which may
require the optionee to pay taxes with respect to a transferred Option).

 

6.                                    Termination of Employment. Following the
optionee’s termination of employment with Textron and its Subsidiaries, the
Option shall be exercisable only as follows:

 

(a)                               If the optionee’s employment terminates for
Cause, all Option(s) held by the optionee shall be terminated and forfeited
immediately, without any opportunity to exercise or consideration therefor.

 

(b)                              If the optionee’s employment terminates (other
than for Cause) after the optionee has become eligible for Retirement, the
optionee shall have the right to exercise the Option within 48 months after the
termination of employment, to the extent the Option is exercisable (and has not
expired) under Section 3 at the time of exercise. For purposes of the Option,
the optionee is eligible for Retirement if the optionee has attained age 55 and
has 10 years of service, as recorded in Textron’s Human Resources Information
System of record.

 

(c)                               If the optionee’s employment terminates by
reason of the optionee’s total disability or death, the optionee (or, in the
case of death, the executor or administrator of the optionee’s estate or the
person or persons to whom the optionee shall have transferred such right by will
or by the laws of descent and distribution) shall have the right to exercise the
Option as to all unexercised Option Shares (whether or not the Option was fully
exercisable at the time of termination of employment) within 60 months after the
termination of employment, but not after the Expiration Date. For purposes of
the foregoing sentence, “total disability” shall mean the inability of the
optionee to engage in any substantial gainful activity due to injury, illness,
disease,

 

 

Non-Qualified Stock Option

Terms and Conditions

 

--------------------------------------------------------------------------------


 

bodily or mental infirmity which can be expected to result in death or is
expected to be permanent. An individual shall not be considered disabled unless
the optionee furnishes proof of the existence thereof. Textron may require the
existence or non-existence of a disability to be determined by a physician whose
selection is mutually agreed upon by the optionee (or his or her
representatives) and Textron.

 

(d)                             If the optionee’s employment terminates under
circumstances not described in Section 6(a), (b), or (c), the optionee shall
have the right to exercise the Option within three months after the optionee’s
termination of employment (or within such longer period, up to 48 months after
the optionee’s termination of employment, as the Committee may determine) but
not after the Expiration Date and, unless otherwise determined by the Committee,
only to the extent the Option is exercisable when the optionee’s employment
terminates.

 

(e)                               If the optionee dies while the Option is still
exercisable under Section 6(b), (c) or (d), the Option may be exercised as to
all unexercised Option Shares that are exercisable as of the optionee’s death or
that could have become exercisable under Section 6(b), (c), or (d), as
applicable, if the optionee had not died. The Option shall not be exercised
after the Expiration Date prescribed by Section 6(b), (c), or (d), as
applicable.

 

(f)                                In no event shall the Option be exercisable
after the Expiration Date.

 

7.                                    No Right to Employment. Nothing in this
document shall confer upon the optionee the right to continue in the employment
of Textron or a Subsidiary or affect any right which Textron or a Subsidiary may
have to terminate the employment of the optionee.

 

8.                                    Corporate Changes. The number of Option
Shares and/or the purchase price thereof shall be equitably adjusted in the
event of a stock split, stock dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, or any other corporate event
affecting the Common Stock, as provided in the Plan, in order to preserve the
benefits or potential benefits intended to be made available to the optionee.

 

9.                                    Change of Control.

 

(a)                               If a Change of Control occurs before the
Expiration Date, a successor to Textron shall either assume the Option or
replace the Option with either (i) an immediate cash payment for each
unexercised Option Share (whether then exercisable or not exercisable), equal to
the excess (if any) of the fair market value of such Option Share over the
exercise price for such Option Share, or (ii) a replacement award that
materially preserves the value of the Option and has a vesting schedule
(including acceleration events) that is at least as favorable as the schedule in
effect as of the Change of Control. If the Option is not assumed or replaced in
accordance with the immediately foregoing sentence, the optionee shall be
entitled to exercise the Option (with respect to all unexpired Option Shares,
whether then exercisable or not exercisable) immediately before the Change of
Control.

 

(b)                              If, within two years after a Change of Control
(and before the Expiration Date), the optionee’s employment with Textron and its
Subsidiaries ends due to involuntary termination without Cause or resignation
for Good Reason, the Option shall immediately become

 

 

Non-Qualified Stock Option

Terms and Conditions

 

--------------------------------------------------------------------------------


 

exercisable as to all unexercised Option Shares. If the Option becomes
exercisable under this Section 9(b), it shall remain exercisable until the
Expiration Date.

 

10.                            Definition of Certain Terms. Terms used but not
defined herein shall have the meanings set forth in the Plan.

 

11.                            Option Subject to Plan. The Option is in all
respects subject to the terms and conditions of the Plan as in effect from time
to time; provided, however, that termination or amendment of the Plan (except
amendments as required by technical corrections of the Internal Revenue Code)
shall not, without the consent of the optionee, adversely affect the optionee’s
rights under the Option.

 

12.                            Non-Qualified Option. The Option is a
“Non-Qualified Option” as defined in the Plan and not an “incentive stock
option” under Section 422 of the Internal Revenue Code. The terms of the Option
and this agreement shall be interpreted in a manner consistent with the intent
that the Option be exempt from the requirements of Section 409A of the Internal
Revenue Code.

 

13.                            Administration. Pursuant to Section 3(d) of the
Plan, the Board at any time may designate one or more officers or committees of
Textron to act in place of the Committee in making certain determinations under
the Plan.

 

14.                            Withholding Taxes: Whenever Textron proposes or
is required to issue or transfer Option Shares, Textron shall have the right to
withhold or to require the optionee to remit to Textron an amount that Textron
determines is sufficient to satisfy any Federal, state and local withholding tax
requirements. Whenever payments by Textron are to be made in cash, such payments
shall be net of an amount that Textron determines is sufficient to satisfy any
Federal, state and local withholding tax requirements.

 

15.                            Cause: “Cause” shall mean: (i) an act or acts of
willful misrepresentation, fraud or willful dishonesty (other than good faith
expense account disputes) by the optionee which in any case is intended to
result in his or another person or entity’s substantial personal enrichment at
the expense of Textron; (ii) any willful misconduct by the optionee with regard
to Textron, its business, assets or employees that has, or was intended to have,
a material adverse impact (economic or otherwise) on Textron; (iii) any
material, willful and knowing violation by the optionee of (x) Textron’s
Business Conduct Guidelines, or (y) any of his or her fiduciary duties to
Textron which in either case has, or was intended to have, a material adverse
impact (economic or otherwise) on Textron; (iv) the willful or reckless behavior
of the optionee with regard to a matter of a material nature which has a
material adverse impact (economic or otherwise) on Textron; (v) the optionee’s
willful failure to attempt to perform his or her duties or his or her willful
failure to attempt to follow the legal written direction of the Board, which in
either case is not remedied within ten (10) days after receipt by the optionee
of a written notice from Textron specifying the details thereof; or (vi) the
optionee’s conviction of, or pleading nolo contendere or guilty to, a felony
(other than (x) a traffic infraction or (y) vicarious liability solely as a
result of his position provided the optionee did not have actual knowledge of
the actions or in actions creating the violation of the law or the optionee
relied in good faith on the advice of counsel with regard to the legality of
such action or inaction (or the advice of other specifically qualified
professionals as to the appropriate or proper action or inaction to take with
regard to matters which are not matters of legal interpretation)). No action or
inaction should be deemed willful if not demonstrably willful and if taken or
not taken by the optionee in good faith as not being adverse to the best
interests of Textron. Reference in this

 

 

Non-Qualified Stock Option

Terms and Conditions

 

--------------------------------------------------------------------------------


 

paragraph to Textron shall also include direct and indirect subsidiaries of
Textron, and materiality and material adverse impact shall be measured based on
the action or inaction and the impact upon, and not the size of, Textron taken
as a whole, provided that after a Change of Control, the size of Textron, taken
as a whole, shall be a relevant factor in determining materiality and material
adverse impact.

 

16.                            Good Reason: “Good Reason” shall mean the
existence of one of the following conditions:

 

(a)

a material diminution in the optionee’s base salary;

 

 

(b)

a material diminution in the optionee’s authority, duties, responsibilities, or
status (including offices, titles, and reporting requirements);

 

 

(c)

a material diminution in the authority, duties, responsibilities, or status of
the supervisor to whom the optionee is required to report, including a
requirement that the optionee report to a corporate officer or employee instead
of reporting directly to the Board;

 

 

(d)

a material diminution in the budget over which the optionee has authority;

 

 

(e)

a material change in the geographic location at which the optionee must perform
services;

 

 

(f)

a material change in the aggregate level of participation in any of Textron’s
short and/or long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or arrangements;

 

 

(g)

failure, after a Change of Control, of a successor company to satisfy its
obligations under Section 9(a) (assumption or replacement after a Change of
Control);

 

 

(h)

failure, after a Change of Control, of a successor company to assume the
employer’s obligations under any agreement or letter pursuant to which the
optionee provides services (the “Employment Agreement”); or

 

 

(i)

any other action or inaction that constitutes a material breach by Textron
(including its successor) or the optionee’s employer of the optionee’s
Employment Agreement.

 

A resignation for Good Reason shall occur only if (x) the optionee provides
notice of the existence of a condition described in the preceding sentence
within 90 days after the initial existence of the condition, (y) after receipt
of the notice, Textron (or its successor) has a period of 30 days during which
it may remedy the condition, and (z) the optionee’s resignation is effective as
soon as practicable after the end of the cure period described in the preceding
clause (and no later than two years after the Change of Control).

 

 

Non-Qualified Stock Option

Terms and Conditions

 

--------------------------------------------------------------------------------


 

TEXTRON INC.

STOCK OPTION NON-COMPETITION AGREEMENT

(3/2011)

 

You have been granted a stock option (“Option”) pursuant to the Textron 2007
Long-Term Incentive Plan (“the Plan”). Textron grants stock options to attract,
retain and reward employees, to increase stock ownership and identification with
Textron’s interests, and to provide incentive for remaining with and enhancing
the value of Textron over the long-term. In consideration for granting this
Option to you, please acknowledge that you have read and agree to this Stock
Option Non-Competition Agreement.

 

Agreement regarding Your Stock Option Grant

 

1.            Forfeiture of unexercised options and required repayment if you
engage in certain competitive activities

If at any time during the term of this Option while you are a Company employee,
or within two years after the termination of your employment, you do any of the
following activities:

 

(a)     engage in any business which competes with the Company’s business (as
defined in Paragraph 2) within the Restricted Territory (as defined in Paragraph
3); or

 

(b)     solicit customers, business or orders or sell any products and services
(i) in competition with the Company’s business within the Restricted Territory
or (ii) for any business, wherever located, that competes with the Company’s
business within the Restricted Territory; or

 

(c)     divert, entice or otherwise take away customers, business or orders of
the Company within the Restricted Territory, or attempt to do so; or

 

(d)    promote or assist, financially or otherwise, any firm, corporation or
other entity engaged in any business which competes with the Company’s business
within the Restricted Territory;

 

then (i) this Option shall terminate effective the date you enter into such
activity, unless terminated sooner by operation of another term or condition of
this Option or the Plan and (ii) provided this Option has been held by you for
less than 5 years at the time of exercise, you are required to repay Textron an
amount equal to any gains realized in any option exercise which occurs on the
date beginning 180 days prior to the earlier of (a) your termination of
employment or (b) the termination of this Option, or at any time after such
date. For purposes of this Agreement, the gain realized shall be equal to the
difference between the fair market value of the stock on the date of the
exercise and the Option strike price. You will be in violation of Paragraph 1 if
you engage in any or all of the activities discussed in this Paragraph directly
as an individual or indirectly as an employee, representative, consultant or in
any other capacity on behalf of any firm, corporation or other entity.

 

 

Non-Qualified Stock Option

Non-Competition Agreement

 

--------------------------------------------------------------------------------


 

2.            Company’s business – Defined for the purpose of this Agreement:

 

(a)               the Company shall include Textron and all subsidiary,
affiliated or related companies or operations of Textron, and

 

(b)              the Company’s business shall include the products manufactured,
marketed and sold and/or the services provided by any operation of the Company
for which you have worked or to which you were assigned or had responsibility
(either direct or supervisory), at the time of the termination of your
employment and any time during the two-year period prior to such termination.

 

3.            Restricted Territory – Defined for the purpose of Paragraph 1, the
Restricted Territory shall be defined as and limited to:

 

(a)               the geographic area(s) within a one hundred (100) mile radius
of any and all Company location(s) in or for which you have worked or to which
you were assigned or had responsibility (either direct or supervisory), at the
time of the termination of your employment and at any time during the two-year
period prior to such termination; and

 

(b)              all of the specific customer accounts, whether within or
outside of the geographic area described in (a) above, with which you have had
any contact or for which you have had any responsibility (either direct or
supervisory), at the time of termination of your employment and at any time
during the two-year period prior to such termination.

 

4.            Forfeiture of unexercised options and required repayment if you
engage in certain solicitation activities

If either during or any time after your employment with the Company, you
directly or indirectly solicit or induce or attempt to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the Company
to terminate their employment, representation or other association with the
Company, then (i) this Option shall terminate effective the date you enter into
such activity, unless terminated sooner by operation of another term or
condition of this Option or the Plan and (ii) provided this Option has been held
by you for less than 5 years at the time of exercise, you are required to repay
Textron an amount equal to any gains realized in any Option exercise which
occurs on the date beginning 180 days prior to the earlier of (a) your
termination of employment or (b) the termination of this Option, or at any time
after such date. For purposes of this Agreement, the gain realized shall be
equal to the difference between the fair market value of the stock on the date
of the exercise and the Option exercise price.

 

5.            Forfeiture of unexercised options and required repayment if you
disclose confidential information

You specifically acknowledge that any trade secrets or confidential business and
technical information of the Company or its suppliers or customers, whether
reduced to writing, maintained on any form of electronic media, or maintained in
your mind or memory and whether compiled by you or the Company, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use;
that reasonable efforts have been made by the Company to maintain the secrecy of
such information; that such information is the sole property of the Company or
its suppliers or customers and that any retention, use or disclosure of such

 

 

Non-Qualified Stock Option

Non-Competition Agreement

 

--------------------------------------------------------------------------------


 

information by you during your employment (except in the course of performing
your duties and obligations of employment with the Company) or after termination
thereof, shall constitute a misappropriation of the trade secrets of the Company
or its suppliers or customers. If,either during or any time after your
employment with the Company, you directly or indirectly misappropriate any such
trade secrets, then (i) this Option shall terminate effective the date you enter
into such activity, unless terminated sooner by operation of another term or
condition of this Option or the Plan and (ii) provided this Option has been held
by you for less than 5 years at the time of exercise, you are required to repay
Textron an amount equal to any gains realized in any Option exercise which
occurs on the date beginning 180 days prior to the earlier of (a) your
termination of employment or (b) the termination of this Option, or at any time
after such date. For purposes of this Agreement, the gain realized shall be
equal to the difference between the fair market value of the stock on the date
of the exercise and the Option exercise price.

 

6.                    Organization and Compensation Committee Discretion

You may be released from your obligations under Paragraph 1, 4 and 5 above only
if the Organization and Compensation Committee of the Board of Directors (or its
duly appointed agent) determines in its sole discretion that such action is in
the best interests of Textron.

 

7.                    Severability

The parties agree that each provision contained in this Agreement shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject, then such provisions shall be construed by the appropriate judicial
body by limiting and reducing it or them, so as to be enforceable to the extent
compatible with the applicable law.

 

 

Non-Qualified Stock Option

Non-Competition Agreement

 

--------------------------------------------------------------------------------